     Case 5:21-cv-00249-JWH-KK Document 10 Filed 03/26/21 Page 1 of 3 Page ID #:30




 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd., Ste. 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7   Attorneys for Plaintiff
 8   GLEN MONSON,
 9
10
                         UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA
12
                                                Case No.: 5:21-cv-00249-JWH-KK
13   GLEN MONSON,,
14                       Plaintiff,
15                                              NOTICE OF SETTLEMENT
           vs.
16
17
18   SWIFTFUNDS FINANCIAL
19   SERVICES, LLC,
20                      Defendant(s),
21
22
23                             NOTICE OF SETTLEMENT
24
25         NOW COMES Plaintiff, GLEN MONSON,, by and through the undersigned
26   counsel, and hereby notifies this Honorable Court that the parties have reached an
27
     agreement to settle the instant matter in its entirety. The parties, through counsel,
28

                                               -1-

                                                                     NOTICE OF SETTLEMENT
     Case 5:21-cv-00249-JWH-KK Document 10 Filed 03/26/21 Page 2 of 3 Page ID #:31




 1   are working cooperatively to consummate the settlement as expeditiously as
 2   possible and Plaintiff anticipates filing a Fed. R. Civ. P. 41 voluntary dismissal,
 3
     with prejudice, within sixty (60) days.
 4
 5
 6
                                               RESPECTFULLY SUBMITTED,
 7
     Dated: March 26, 2021                     MARTIN & BONTRAGER, APC
 8
 9
                                               By: /s/ G. Thomas Martin, III
10
                                                       G. Thomas Martin, III
11                                                     Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-

                                                                        NOTICE OF SETTLEMENT
     Case 5:21-cv-00249-JWH-KK Document 10 Filed 03/26/21 Page 3 of 3 Page ID #:32




 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that on the 26th day of March, 2021, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF. The Notice of Settlement
 4
 5   has been served on Defendants counsel of record by way of the CM/ECF.
 6
 7
 8                                                   By: /s/ G. Thomas Martin, III
 9                                                   G. Thomas Martin, III Esq.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-

                                                                      NOTICE OF SETTLEMENT
